Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            1 of17of 7




                                                                Case No. 1:21-cr-35-
                                                                EGS
Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            2 of27of 7
Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            3 of37of 7
Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            4 of47of 7
Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            5 of57of 7
Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            6 of67of 7
Case
  Case
     1:21-cr-00035-EGS
        1:21-cr-00222-TFHDocument
                           Document
                                  102-10
                                    8 Filed
                                          Filed
                                             03/17/21
                                                08/23/21
                                                       Page
                                                         Page
                                                            7 of77of 7
